                     Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 1 of 9

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:19-CR-00022-TLN
11
                                      Plaintiff,            STIPULATION AND JOINT REQUEST FOR
12                                                          PROTECTIVE ORDER; [PROPOSED]
                                v.                          PROTECTIVE ORDER
13
     LETICIA REED,
14
                                     Defendant.
15

16
                                                   I.   STIPULATION
17
                1.      Plaintiff United States of America, by and through its counsel of record, and defendant
18
     Leticia Reed, by and through her counsel of record (collectively, the “parties”), for the reasons set forth
19
     below, hereby stipulate, agree, and jointly request that the Court enter a Protective Order in this case
20
     restricting the use and dissemination of certain materials containing tax information, personal
21
     identifying information of real persons and other confidential information of victims, witnesses and third
22
     parties.
23
                2.      On January 24, 2019, the Grand Jury returned an indictment charging defendant with 6
24
     counts of false claims, in violation of 18 U.S.C. § 287. ECF 1. Defendant was arraigned on February 8,
25
     2019, and is currently on pretrial release pending trial. Initially, the Office of the Federal Defender was
26
     appointed to represent defendant. A protective order was entered on February 25, 2019, ECF 19, and
27
     discovery was produced. On June 6, 2019, Jared Favero entered an appearance as defense counsel
28


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER          1
                 Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 2 of 9

 1 before the Honorable United States District Court Judge Troy L. Nunley. ECF 21. On August 6, 2020,

 2 the Court granted defendant Reed’s request for substitute counsel. ECF 32. On August 14, 2020, the

 3 Court entered an order appointing attorney Toni White to represent defendant Reed. ECF 33. Pursuant

 4 to the terms of Section G of the current protective order, new or substitute counsel of record must join

 5 the Protective Order before any Protected Materials may be transferred from the original defense

 6 counsel to the new defense counsel. Accordingly, by this stipulation, Ms. White now joins the

 7 protective order.

 8          3.      As part of its investigation in the above-captioned case, the United States is in possession

 9 of documents relating to the charges against the defendant, and upon a written request from defense

10 counsel, seeks to provide those documents to the counsel for the defendant. Some of the materials may

11 exceed the scope of the United States’s discovery obligations, but will be produced to promote a prompt

12 and just resolution or trial of the case.

13          4.      The United States intends to produce to the Defense Team, as defined below, materials

14 containing personal identifying information (“PII”) and other confidential information of real persons,

15 including, among other things, personal names, addresses, Social Security numbers, employers, and

16 bank account numbers. These real persons are victims, witnesses, or third parties to this case. The

17 United States also intends to produce confidential tax returns, tax return information, and taxpayer return

18 information (collectively, “Tax Information”). See 26 U.S.C. § 6103(b).

19          5.      The purpose of the proposed Protective Order is to prevent the unauthorized

20 dissemination, distribution, or use of materials containing the PII of others and Tax Information. If this

21 information is disclosed without protective measures, or to defendant without limitation, it will risk the

22 privacy and security of the people to whom the information relates. The information could itself be used

23 to further criminal activity if improperly disclosed or used. The United States has ongoing statutory and

24 ethical obligations to protect Tax Information, PII, as well as victims and witnesses.

25          6.      Due to the nature of the charges and the alleged conduct in this case, PII and Tax

26 Information make up a significant part of the discovery materials in this case and such information itself,

27 in many instances, has evidentiary value. The documentary evidence contains a very large quantity of

28 privacy-protected information that would be difficult or time-consuming to redact. Further, if the


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER       2
                 Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 3 of 9

 1 government were to attempt to redact all this information, the defense would receive a set of discovery

 2 that would be highly confusing and difficult to understand, and could inhibit prompt and just resolution

 3 of the case or preparation for trial.

 4          7.      Accordingly, the parties jointly request a Protective Order that will permit the United

 5 States to produce discovery that is unredacted, but preserves the privacy and security of victims, witness,

 6 and third parties. This includes Tax Information, disclosure of which is governed by 26 U.S.C. § 6103.

 7 The parties agree that the following conditions, if ordered by the Court in the proposed Protective Order,

 8 will serve the government’s interest in maintaining the privacy and security of victims, witnesses, and

 9 third parties, while permitting the Defense Team to understand the United States’s evidence against the

10 defendant.

11          8.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

12 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

13                              II.        PROPOSED PROTECTIVE ORDER
14          A.      Protected Materials
15          9.      This Order pertains to all discovery provided or made available to defense counsel in this

16 case (hereafter, collectively “Protected Materials”).

17          10.     For purposes of the Protective Order, the term “Personal Identifying Information” (“PII”)

18 includes any information within the definition of a “means of identification” under 18 U.S.C.

19 § 1028(d)(7) or any information within the definition of an “access device” under 18 U.S.C.

20 § 1029(e)(1). For the purposes of this Protective Order, the term “Tax Information,” includes any

21 information within the definition of “return,” under 26 U.S.C. § 6103(b)(1), any information within the

22 definition of “return information,” under 26 U.S.C. § 6103(b)(2), and any information within the

23 definition of “taxpayer return information,” under 26 U.S.C. § 6103(b)(3).

24          11.     To the extent that notes are made that memorialize, in whole or in part, the Tax

25 Information or PII in any Protected Materials, or to the extent that copies are made for authorized use by

26 members of the Defense Team, such notes, copies, or reproductions become Protected Materials, subject

27 to the Protective Order and must be handled in accordance with the terms of the Protective Order.

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          3
                 Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 4 of 9

 1          B.       Defense Team

 2          12.      For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

 3 of record.

 4          13.      For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

 5 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

 6 consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

 7 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

 8 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

 9 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

10 of the defendant.

11          14.      Defense Counsel must provide a copy of this Order to all members of the Defense Team.

12                   a)     Defense Counsel must obtain written acknowledgement from members of the

13          Defense Team that they are bound by the terms and conditions of this Protective Order, prior to

14          providing any Protected Materials to the members of the Defense Team. The written

15          acknowledgement need not be disclosed or produced to the United States unless ordered by the

16          Court.

17                   b)     Members of the defense team who are employees of the Federal Defender’s

18          Office who have signed a confidentiality agreement as part of their employment are not required

19          to sign a written acknowledgement. The confidentiality agreement need not be disclosed or

20          produced to the United States unless ordered by the Court.

21          C.       Disclosure of Protected Materials

22          15.      The Defense Team shall not permit anyone other than the Defense Team to have

23 possession of the Protected Materials, including the defendant herself.

24          16.      No person or party shall use any Protected Materials or information derived from

25 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

26 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

27 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other

28 purposes whatsoever, and shall not be used for the economic or other benefit of the defendant, or any


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         4
               Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 5 of 9

 1 third party. Protected Materials may be disclosed only to the categories of persons and under the

 2 conditions described in this Order.

 3          17.     Defendant may review Protected Materials in this case only in the presence of a member

 4 of the Defense Team, and her Defense Counsel shall ensure that the defendant is never left alone with

 5 any Protected Information. Defendant may not copy, keep, maintain, or otherwise possess any of such

 6 Protected Materials at any time. Defendant must return any Protected Materials to the Defense Team at

 7 the conclusion of any meeting at which defendant reviews the Protected Materials. Defendant may not

 8 take any Protected Materials out of the room in which she is meeting with the Defense Team.

 9 Defendant may not write down or memorialize any PII or Tax Information contained in the Protected

10 Materials. At the conclusion of any meeting with defendant, the member of the Defense Team present

11 shall take with him or her all Protected Materials. At no time, under any circumstances, will any

12 Protected Materials be left in the possession, custody, or control of the defendant, whether or not she is

13 incarcerated, except as provided below in Paragraphs 18 and 29.

14          18.     If, during the pendency of the case, defendant requests a copy of the Protected Materials

15 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

16 provided that Defense Counsel ensures that all PII and Tax Information contained in the Protected

17 Materials is fully redacted and the copy bears the inscription as described in Paragraph 25. If Defense

18 Counsel provides a redacted copy to defendant subject to these conditions, Defense Counsel or a

19 member of the Defense Team must contemporaneously memorialize in writing that it has fully redacted

20 PII and Tax Information from the Protected Materials and complied with this Order. This written

21 certification need not be disclosed or produced to the United States unless ordered by the Court.

22          19.     The Defense Team may review Protected Materials with a witness or potential witness in

23 this case, including the defendant, subject to the requirement above that a member of the Defense Team

24 must be present if Protected Materials are being shown to the defendant. Before being shown any

25 portion of the Protected Materials, however, any witness or potential witness must be informed of the

26 existence of the Protective Order and given a copy of the Protective Order. No witness or potential

27 witness may retain Protected Materials, or any copy thereof, after his or her review of those materials

28 with the Defense Team is complete.


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        5
                 Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 6 of 9

 1          20.      This Order does not limit employees of the United States Attorney’s Office for the

 2 Eastern District of California from disclosing the Protected Materials to members of the United States

 3 Attorney’s Office, law enforcement agencies, the Court, and defense.

 4          21.      Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

 5 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

 6 considering disseminating any of the Protected Materials to a third party, in order that the United States

 7 may take action to resist or comply with such demands as it may deem appropriate.

 8          D.       Ensuring Security of Protected Materials
 9          22.      The Defense Team shall maintain the Protected Materials safely and securely, and shall

10 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

11 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where

12 visitors are not left unescorted.

13          23.      A copy of the Protective Order must be stored with the discovery, in paper form and

14 electronically.

15          24.      To the extent that Protected Materials, or any copies or reproductions thereof, are stored

16 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

17 medium, including a password-protected computer, or device. Encryption keys must be stored securely

18 and not written on the storage media that they unlock.

19          25.      If a member of the Defense Team makes, or causes to be made, any further copies of any

20 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

21 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

22 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

23 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

24 with the above notation.

25          E.       Filings
26          26.      In the event that a party needs to electronically file Protected Materials containing PII or

27 Tax Information, or materials otherwise identified as containing confidential information of victims,

28 witnesses, or third parties with the Court, or disclose PII or Tax Information in court filings, the filing


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER         6
                 Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 7 of 9

 1 should be made under seal. If the Court rejects the request to file such information under seal, the party

 2 seeking to file such information shall provide advance written notice to the other party to afford such

 3 party an opportunity to object or otherwise respond to such intention. If the other party does not object

 4 to the proposed filing, the party seeking to file such information shall redact the PII, Tax Information, or

 5 confidential materials and make all reasonable attempts to limit the divulging of PII, Tax Information or

 6 confidential materials.

 7          F.      Conclusion of Prosecution
 8          27.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

 9 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

10 subject to the Protective Order unless and until such Order is modified by the Court.

11          28.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

12 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

13 writing that the Protected Materials have been destroyed. If any Protected Materials are used as defense

14 exhibits, they shall be maintained with government exhibits so long as those are required to be

15 maintained.

16          29.     If, upon final disposition of the case, defendant requests a copy of the Protected Materials

17 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

18 provided that Defense Counsel ensures that all PII and Tax Information contained in the Protected

19 Materials is fully redacted and the copy bears the inscription as described in Paragraph 25. If Defense

20 Counsel provides a redacted copy to defendant subject to the above conditions, Defense Counsel or a

21 member of the Defense Team must contemporaneously attest in writing that it has fully redacted PII and

22 Tax Information from the Protected Materials and complied with this Order. This written certification

23 need not be disclosed or produced to the United States unless ordered by the Court.

24          G.      Termination or Substitution of Counsel
25          30.     In the event that there is a substitution of counsel prior to final disposition of the case,

26 new counsel of record must join this Protective Order before any Protected Materials may be transferred

27 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

28 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          7
                 Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 8 of 9

 1 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

 2 proceedings, for complying with the provisions set forth in Paragraph 29 above. All members of the

 3 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

 4 not relieved by termination of representation or conclusion of the prosecution.

 5          H.      Modification of Order
 6          31.     Nothing in this Order shall prevent any party from seeking modification to the Order or

 7 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

 8 any party from seeking a more restrictive protective order with regard to particular discovery items.

 9          I.      Violation of Order
10          32.     Any person who willfully violates this Order may be held in contempt of court and may

11 be subject to monetary of other sanctions as deemed appropriate by the Court. This provision does not

12 expand or narrow the Court’s contempt powers.

13                   THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER       8
                 Case 2:19-cr-00022-TLN Document 36 Filed 08/18/20 Page 9 of 9

 1          J.      Application of Laws

 2          33.     Nothing in this Order shall be construed to affect or comment on the admissibility or

 3 discoverability of the Protected Materials.

 4          34.     Nothing in this Order shall be construed to affect the application of and the parties’

 5 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 6

 7   Dated: August 17, 2020                                   MCGREGOR W. SCOTT
                                                              United States Attorney
 8

 9                                                            /s/ Shelley D. Weger
                                                              SHELLEY D. WEGER
10                                                            Assistant United States Attorney

11
     Dated: August 17, 2020                                   /s/ Toni White
12                                                            TONI WHITE
                                                              Counsel for Defendant
13                                                            LETICIA REED
14

15                                  [PROPOSED] FINDINGS AND ORDER
16          The Court having read and considered the Stipulation and Joint Request for a Protective Order,
17 which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE

18 exists to enter the above Order.

19          IT IS SO FOUND AND ORDERED this 18th day of August, 2020.
20

21

22                                                     THE HONORABLE EDMUND F. BRENNAN
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         9
